Appeal from a decision of the Workers’ Compensation Board, filed January 19, 1996, which restored the case to the trial calendar for further development of the record.
The Workers’ Compensation Board modified a decision of the Workers’ Compensation Law Judge by rescinding so much thereof as directed the State Insurance Fund to pay the bills submitted by chiropractor Howard T. Mowers for services rendered to claimant, with interest and penalties. The case was restored to the trial calendar to- determine whether Mowers’ bills complied with the relevant fee schedule and whether the penalty payments had been correctly calculated. Because the decision of the Workers’ Compensation Board is interlocutory, involving neither substantive nor threshold legal issues, it is nonappealable (see, Matter of Hutcheson v Trinity Tool & Die, 201 AD2d 826).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the appeal is dismissed, without costs.